 



EXHIBIT 10.3

LOAN AGREEMENT

Between

BOEING CAPITAL CORPORATION,
as the Lender

and

HORIZON VESSELS INTERNATIONAL, LTD.
as the Borrower

Dated as of June 30, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page      

--------------------------------------------------------------------------------

ARTICLE 1.The Loan
    4    
Section 1.1      Amount
    4    
Section 1.2      Repayment
    4    
Section 1.3      Interest
    5    
Section 1.4      Payments
    6    
Section 1.5      Prepayment
    7    
Section 1.6      Security
    9    
Section 1.7      Changes in Circumstances
    9  
ARTICLE 2.Conditions Precedent
    11    
Section 2.1      Conditions Precedent
    11    
Section 2.2      Conditions to the Second Advance
    13    
Section 2.3      Waiver of Conditions Precedent
    13  
ARTICLE 3.Representations, Warranties and Covenants
    13    
Section 3.1      Representations of the Borrower
    13    
Section 3.2      Covenants of the Borrower
    16  
ARTICLE 4.Events of Default
    23    
Section 4.1      Defaults
    23    
Section 4.2      Right to Perform
    25    
Section 4.3      Remedies Cumulative
    26  
ARTICLE 5.Miscellaneous
    26    
Section 5.1      Notices
    26    
Section 5.2      No Waiver
    27    
Section 5.3      Applicable Law and Jurisdiction
    27    
Section 5.4      Severability
    28    
Section 5.5      Amendment
    28    
Section 5.6      Assignment and Participation
    28    
Section 5.7      Costs, Expenses and Taxes
    28    
Section 5.8      Fees
    29    
Section 5.9      Counterparts
    29    
Section 5.10    Section Headings
    29    
Section 5.11    Merger
    29    
Section 5.12    Survival of Terms
    29  

Exhibit A   Secured Promissory Note
Exhibit B   Notice of Drawing

-i-



--------------------------------------------------------------------------------



 



LOAN AGREEMENT

     THIS LOAN AGREEMENT is dated as of June 30, 2003 between HORIZON VESSELS
INTERNATIONAL, LTD., a Cayman Islands corporation (the “Borrower”) and BOEING
CAPITAL CORPORATION, a Delaware corporation (the “Lender”). Capitalized terms
used herein and not otherwise defined herein are used with the meanings given to
them in the Definitions Section of this Agreement.

R E C I T A L S :

     The Borrower is the owner of the Vanuatu flag derrick/pipe-lay barge SEA
HORIZON, Official No. 1340 (the “Vessel”).

     The Borrower has requested a loan from the Lender in a principal amount of
up to Thirty-Five Million United States Dollars (USD 35,000,000) (as more
specifically described in Section 1.1 hereof, the “Loan”) in order to repay
accounts payable and the loan secured by the existing mortgage on the Vessel,
supplement working capital and pay for upgrades to the Vessel upon the terms and
conditions contained herein and in the Note.

     The Loan shall be evidenced by a secured promissory note from the Borrower
to the Lender (the “Note”) substantially in form and substance of Exhibit A
annexed hereto and made a part hereof.

     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

DEFINITIONS

     The following terms shall have the following meanings for all purposes of
this Agreement and shall be equally applicable to both the singular and the
plural forms of the terms herein defined.

     “Advance” means the two (2) advances of the Loan as provided in Section
1.1(a) below.

     “Affiliate” of any Person means (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person and
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above. For the purposes of this definition “control” of any Person
includes (a) with respect to any corporation or other Person having voting
shares or the equivalent and elected directors, managers, or Persons performing
similar functions, the ownership or power to vote, directly or indirectly shares
or the equivalent representing 50% or more of the power to vote in the election
of directors, managers or Persons performing similar functions, (b) ownership of
50% or more of the equity or beneficial interest in any other entity and (c) the
ability to direct the business and affairs of any Person by acting as a general
partner, manager or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agreement”, “this Agreement”, “herein”, “hereunder” or other like words
mean this Loan Agreement as originally executed or as modified, amended or
supplemented from time to time pursuant to the provisions hereof.

     “Appraisal” shall mean each report appraising the Fair Market Value or the
Orderly Liquidation Value of the Vessel prepared by Merrill Marine Services,
Inc., or other marine surveyors chosen by the Borrower but acceptable to the
Lender, in form and substance satisfactory to the Lender.

     “Assignments” shall mean the Assignment of Insurances and the Assignment of
Charters concerning the Vessel both in form and substance satisfactory to the
Lender.

     “Base Rate” has the meaning given to it in Section 1.3(a) of this
Agreement.

     “Break Funding Fee” means an amount equal to the difference between (a) the
interest that would have accrued on the Loan from the date of the prepayment in
question to the end of the current calendar quarter assuming that (i) the Loan
had not been prepaid and (ii) the interest rate for such period was the Base
Rate in effect on the date of the prepayment, less (b) the interest that would
have accrued on the Loan, from the date of the prepayment in question to the end
of the current calendar quarter, assuming (i) the Loan had not been prepaid and
(ii) the interest rate for such period was the LIBOR Rate in effect on the date
of prepayment.

     “Business Day” means a day other than a Saturday or a Sunday or a day on
which commercial banks are authorized to be closed in the State of New York or
the State of Texas.

     “Closing Date” means any Business Day occurring on or prior to March 31,
2004 on which an Advance is made by the Lender to the Borrower.

     “Dollars” or “USD” means lawful currency of the United States of America.

     “Event of Default” has the meaning set forth in Article IV of this
Agreement.

     “Excluded Income Taxes” has the meaning set forth in Section 1.4(a) of this
Agreement.

     “Fair Market Value” has the meaning set forth in Section 1.5(a)(iv) of this
Agreement.

     “Fixed Charge Coverage Ratio” means the sum of the Parent Company’s
earnings on a consolidated basis before interest, taxes, depreciation and
amortization less the greater of the Parent Company’s actual consolidated
capital expenditures or USD 10,000,000.00 on an annualized basis divided by the
sum of the Parent Company’s consolidated (i) cash interest expenses and (ii) the
current portion of long term debt and capitalized lease expenses. For purposes
of this definition, the current portion of long term debt and capitalized leases
will be determined as of the last day of the calculation period. The Fixed
Charge Coverage Ratio will be calculated at the end of each of the Parent
Company’s fiscal quarters using the results of that quarter and each of the
three immediately preceding quarters.

     “GAAP” means generally accepted accounting principles in the United States
of America as applied to the applicable person or entity on a basis consistent
with all prior periods.

-2-



--------------------------------------------------------------------------------



 



     “Governmental Agencies” means any government or any state, department or
other political subdivision thereof or governmental body, agency, authority,
department or commission having jurisdiction over the Borrower or the Borrower’s
properties (including without limitation any court or tribunal) exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation, partnership or other entity
directly or indirectly owned by the foregoing.

     “Guaranty” means the guaranty by the Guarantors, in favor of the Lender in
form and substance satisfactory to the Lender.

     “Guarantors” means Horizon Offshore, Inc. and Horizon Vessels, Inc., both
Delaware corporations.

     “Hazardous Substances” means petroleum and used oil, or any other pollutant
or contaminant, hazardous, dangerous or toxic waste, substance or material as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 § 9601, et seq. (hereinafter called “CERCLA”); the
Resource Conservation and Recovery Act, as amended, 42 § 6901, et seq.
(hereinafter called “RCRA”); the Toxic Substances Control Act, as amended, 15
U.S.C. § 2601, et seq. (hereinafter called “TSCA”); the Hazardous Materials
Transportation Act, as amended, 49 § 1801, et seq. (hereinafter called “HMTA”);
the Oil Pollution Act of 1990, Pub.L. No. 101-380, 104 Stat. 484 (1990)
(hereinafter called “OPA”); or any other statute, law, ordinance, code or
regulation of any Governmental Agency relating to or imposing liability or
standards of conduct concerning the use, production, generation, treatment,
storage, recycling, handling, transportation, release, threatened release or
disposal of any hazardous, dangerous or toxic waste, substance or material,
currently in effect or at any time hereafter adopted.

     “LIBOR Rate” shall mean the rate of interest set forth in the “Money Rates”
column of the Wall Street Journal under the heading “London Interbank Offering
Rates (LIBOR)” for ninety (90) days (presently described there as the average of
interbank offering rates for dollar deposits in the London market presently
based on quotations at sixteen major banks), in the event that such rate does
not appear in the Wall Street Journal, the LIBOR Rate shall be determined from
such source as the Lender shall determine. The LIBOR Rate shall be determined as
of the first Business Day of each calendar quarter and be applicable for that
calendar quarter.

     “Loan” has the meaning set forth in Section 1.1 of this Agreement.

     “Loan Documents” means this Agreement, the Note, the Mortgage, the
Assignments and the Guaranty.

     “Maturity Date” means June 30, 2010.

     “Maximum Rate” means the maximum rate of nonusurious interest permitted
from day to day by applicable law and calculated after taking into account any
and all relevant fees, payments, and other charges in respect of the Loan which
are deemed to be interest under applicable law.

-3-



--------------------------------------------------------------------------------



 



     “Mortgage” means the Vanuatu first preferred ship mortgage granted by the
Borrower in favor of the Lender on the Vessel as the same may be modified,
amended or supplemented from time to time, and any substantially similar
instruments that may be executed, delivered and recorded in substitution
therefor.

     “Note” has the meaning set forth in paragraph 3 of the Recitals of this
Agreement.

     “Notice of Drawing” means the Notice of Drawing from the Borrower to the
Lender, substantially in the form of Exhibit B attached hereto and made a part
hereof.

     “Orderly Liquidation Value” has the meaning given to it in Section 1.5(b)
of this Agreement.

     “Parent Company” means Horizon Offshore, Inc.

     “Payment Date” means each date on which a Payment is due under this
Agreement and the Note.

     “Responsible Officer” means, as to the Borrower, such corporation’s chief
executive officer, chief financial officer or any other officer having principal
responsibility for the financial affairs of such company.

     “Subordinated Debt” means indebtedness of the Guarantor or the Borrower
subordinated to the Loan on terms satisfactory to the Lender.

     “Taxes” has the meaning set forth in Section 1.4(a) of this Agreement.

     “Total Loss” has the meaning set forth in Section 1.5(a)(ii), of this
Agreement.

     “Vessel” has the meaning set forth in paragraph 1 of the Recitals of this
Agreement.

ARTICLE 1.

The Loan

     Section 1.1 Amount. (a) Subject to the terms and conditions of Section 2.1
of this Agreement, the Lender agrees to loan to the Borrower by means of two (2)
Advances, an aggregate principal amount of USD 35,000,000 (the “Loan”). The
first Advance shall be in an amount of up to USD 30,000,000 and the second
Advance shall be in an amount of up to USD 5,000,000.



  (b)   The Borrower shall make a request for an Advance by sending to the
Lender a written Notice of Drawing not later than 11:00 a.m., Houston Time, two
(2) Business Days prior to the date on which the Advance is requested setting
forth the information required by the form of the Notice of Drawing. A Notice of
Drawing shall be irrevocable.

     Section 1.2 Repayment.

-4-



--------------------------------------------------------------------------------



 





  (a)   The Borrower shall repay the principal amount of the Loan in eighty-four
(84) consecutive monthly installments (each installment referred to as a
“Payment”), the first eighty-three (83) of which Payments to be in the amount of
USD 238,095.24 and the final Payment to be in the amount of USD 15,238,095.24,
such installments to be paid by the Borrower to the Lender on a Payment Date
commencing July 30, 2003 and ending on the Maturity Date; provided, however,
that the final such installment shall be sufficient to pay any accrued and
unpaid interest, unpaid principal and unpaid premium, if any, in respect of the
Loan.     (b)   The Loan shall be evidenced by and repayable in accordance with
the terms hereof and of the Note.

     Section 1.3 Interest.



  (a)   Interest on the Loan shall accrue at a rate equal to the Libor Rate plus
4.80% per annum (the “Base Rate”) and shall be payable monthly in arrears
together with each Payment. Any amount due hereunder which is not paid when due,
whether at stated maturity, by acceleration or otherwise, shall bear interest
from the date when due until such amount is paid in full, payable on demand, at
a rate per annum equal to the Base Rate plus 2% (the “Default Rate”).     (b)  
In no event shall any interest rate provided for in this Agreement or the Note
exceed the Maximum Rate. It is the intention of the parties hereto to strictly
comply with applicable usury laws; accordingly, it is agreed that,
notwithstanding any provision to the contrary in this Agreement, in the Note, or
in the other Loan Documents, in no event shall this Agreement, the Note, or the
other Loan Documents be construed to charge, contract for or require the payment
or permit the collection of interest in excess of the Maximum Rate. If any such
excess interest is contracted for, charged or received under this Agreement, the
Note or the other Loan Documents, or in the event that all of the principal
balance shall be prepaid, so that under any of such circumstances the amount of
interest contracted for, charged or received on the principal balance shall
exceed the Maximum Rate, then in such event (i) the provisions of this
Section 1.3(b) shall govern and control, (ii) the Borrower or any other person
or entity now or hereafter liable for the payment thereof shall not be obligated
to pay the amount of such interest to the extent that it is in excess of the
Maximum Rate, (iii) any such excess which may have been collected shall be
either applied as a credit against the then unpaid Payments under the Note or
any other amount then due to Lender or refunded to the Borrower, at the option
of Lender, and (iv) the effective rate or interest shall be automatically
reduced to the Maximum Rate. It is further agreed that without limitation of the
foregoing, all calculations at the rate of interest contracted for, charged or
received under this Agreement, the Note and the other Loan Documents which are
made for the purpose of determining whether such rate exceeds the Maximum Rate,
shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the indebtedness evidenced hereby, all interest at any time
contracted for, charged or received from the Borrower or otherwise by

-5-



--------------------------------------------------------------------------------



 





      the Lender in connection with such indebtedness; provided, however, that
if any applicable state law is amended or the law or the United States of
America preempts any applicable state law, so that it becomes lawful for the
Lender to receive a greater simple interest per annum rate than is presently
allowed, the Borrower agrees that, on the effective date of such amendment or
preemption as the case may be, the Maximum Rate shall be increased to the
maximum simple interest per annum rate allowed by the higher of the amended
state law or the law of the United States of America.

     Section 1.4 Payments.



  (a)   The payment obligations of the Borrower under the Note and all other
amounts payable under this Agreement to the Lender shall be paid, in immediately
available funds, to the Lender at such place as the Lender may designate not
less than one (1) Business Day prior to the due date therefor, not later than
the close of business on the due date thereof, in lawful money of the United
States. All payments shall be made (i) without set-off, counterclaim or
condition and (ii) free and clear of, and without deduction for or on account
of, any present or future taxes, levies, duties, imposts, charges, fees,
deductions or withholdings of any nature (“Taxes”), unless the Borrower is
required by law or regulation to make payment subject to any Taxes. In the event
that the Borrower is required by law or regulation to make any deduction or
withholding on account of any Taxes from any payment due under this Agreement or
any of the other Loan Documents, then: (a) the Borrower shall notify the Lender
promptly as soon as it becomes aware of such requirement and shall remit
promptly the amount of such Taxes to the appropriate taxation authority, and in
any event prior to the date on which penalties attach thereto; and (b) such
payment shall be increased by such amount as may be necessary to ensure that the
Lender receives a net amount, free and clear of all Taxes, equal to the full
amount which the Lender would have received had such payment not been subject to
such Taxes (other than Excluded Income Taxes as such term is defined below).
Notwithstanding the foregoing, the Borrower shall not be liable for, or required
to pay, any Taxes which are overall income or franchise taxes imposed at any
time on the Lender in the United States of America or any state or local
government or taxing authority in any state in which the Lender conducts
business (“Excluded Income Taxes”). Each such payment or reimbursement by the
Borrower shall be net of any credit or the value of any deduction received by
the Lender thereon to the extent that the same can be determined by the Lender
(as certified by the Lender to the Borrower, such certificate to be conclusive
absent manifest error). The Borrower shall indemnify the Lender, its successors,
assigns, directors, officers, shareholders, employees and agents harmless from
and against any and all liability of the Lender in respect of such Taxes and
shall supply copies of applicable tax receipts. This indemnity shall survive the
payment in full of the Note.     (b)   If any payment to be made by the Borrower
hereunder or under any of the other Loan Documents shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day.

-6-



--------------------------------------------------------------------------------



 





  (c)   Each Payment shall be made on a Payment Date.     (d)   The Borrower
shall indemnify the Lender, its successors, assigns, directors, officers,
shareholders, employees and agents on demand against all costs, expenses
(including, without limitation, attorneys’ fees and expenses), liabilities and
losses (including funding losses) sustained or incurred by the Lender as a
result of or in connection with: (a) the occurrence and/or continuance of any
Event of Default; and/or (b) any judgment or order which relates to any sum due
hereunder being expressed in a currency other than the currency expressed to be
due hereunder and as a result of a variation in rates of exchange between the
rate at which such amount is converted into such other currency for the purposes
of such judgment or order and the rate prevailing on the date of actual payment
of such amount pursuant thereto; and/or (c) any postponement of funding of the
Loan occurring because of one or more of the conditions precedent set forth
Article II below shall not have been satisfied or waived. The above indemnities
are separate and independent obligations of the Borrower and apply irrespective
of any indulgence granted by the Lender and shall survive the payment in full of
the Note.

     Section 1.5 Prepayment.



  (a)   Mandatory Prepayment.  

  (i)   Total Loss. If there shall have occurred a Total Loss as herein defined
or a sale of the Vessel, then on the earlier of (x) the date insurance or sale
proceeds are received or (y) ninety (90) days after the date of occurrence of
the Total Loss, the Borrower shall (A) prepay an amount equal to the amount
outstanding under the Note (B) together with any other amount due hereunder or
under any Loan Document. No prepayment premium shall be payable with respect to
any Mandatory Prepayments made by the Borrower pursuant to this
Section 1.5(a)(i). The Lender shall apply payments received pursuant to this
Section 1.5(a)(i) in accordance with Section 1.5(d) below.     (ii)   “Total
Loss” means in respect of the Vessel: (A) the actual or constructive or
compromised or agreed or arranged total loss of the Vessel; or (B) the
requisition for title or other compulsory acquisition of the Vessel otherwise
than by requisition for hire; or (C) the capture, seizure, arrest, detention or
confiscation of the Vessel by any government or by persons acting or purporting
to act on behalf of any government unless the Vessel is released from such
capture, seizure, arrest, detention or confiscation within thirty (30) days of
the occurrence thereof. A Total Loss shall be deemed to have occurred (1) in the
event of an actual total loss of the Vessel, on the date of such loss, (2) in
the event of damage to the Vessel which results in a constructive or agreed or
compromised or arranged total loss of the Vessel, on the date of the occurrence
of the event giving rise to such damage, or a date which is thirty (30) days
thereafter if the Borrower

-7-



--------------------------------------------------------------------------------



 





      is diligently pursuing a determination of such constructive or compromised
or arranged total loss or (3) in the case of any event referred to in Clauses
(A) or (B) above, on the date of the occurrence of such event. In the event of
any Total Loss or requisition for hire of the Vessel, the Borrower shall give
written (which may be delivered by telecopier) or email notice to the Lender not
later than ten (10) days after a Responsible Officer of the Borrower has actual
knowledge of such occurrence.     (iii)   Collateral Value. At the election of
the Lender, (but no more than once in any twelve (12) month period), the Lender
may arrange to have the Fair Market Value and the Orderly Liquidation Value of
the Vessel determined at the Lender’s expense by an independent appraisal firm.
If the Orderly Liquidation Value of the Vessel is less than the outstanding
principal amount of the Loan then the Borrower shall prepay within five (5) days
of the Lender’s demand an amount equal to the amount of the Loan necessary to
make the Vessel’s Orderly Liquidation Value equal to the outstanding principal
amount of the Loan.     (iv)   Fair Market Value. The “Fair Market Value” of the
Vessel shall be the value determined by the independent appraisal firm chosen by
the Lender on the basis of an arm’s-length purchase by a willing buyer from a
willing seller and without consideration of any charter party or other vessel
employment contract. The appraisal firm’s valuation shall be made without
physical inspection, unless otherwise required by the Lender.     (v)   Orderly
Liquidation Value. The “Orderly Liquidation Value” of the Vessel shall have the
meaning customarily attributed to it in the equipment appraisal industry at the
time of the valuation, less the estimated marshaling, reconditioning and sale
expenses designed to maximize the resale value of the Vessel (as determined by
the appraisal firm referred to above). The appraisal firm’s valuation shall be
made with or without physical inspection at the Lender’s discretion; provided
however, that no more than one physical inspection shall be permitted in any one
twelve (12) month period.  

  (b)   Voluntary Prepayment.  

  (i)   On the third (3rd) anniversary of the Closing Date and each anniversary
of such date thereafter, the Borrower may prepay the outstanding amount of the
Loan on the next Payment Date after giving at least thirty (30) Business Days’
prior notice of the amount and date of the prepayment and making payment to the
Lender of any accrued but unpaid interest under the Note and a prepayment
premium of (w) 2% of the amount prepaid, if the payment is made after the third
(3rd) anniversary of the Closing Date and on or before the fourth (4th)
anniversary; (x) 1.75% if the payment is made after the fourth (4th) anniversary
and on or before the fifth (5th) anniversary; (y) 1.5% if the payment is made
after the fifth (5th)

-8-



--------------------------------------------------------------------------------



 





      anniversary and (z) 1% if the payment is made after the sixth (6th)
anniversary together with all other amounts due and payable under this Agreement
and the other Loan Documents, including the Break Funding Fee. Any notice of
prepayment hereunder shall be deemed irrevocable on the sixth (6th) Business Day
preceding the date of prepayment set forth in the prepayment notice.  

  (c)   No amount prepaid hereunder may be reborrowed.     (d)   The Lender
shall apply all payments received under this Section 1.5 to the installments of
principal due hereunder in inverse order of payment.

     Section 1.6 Security. All amounts due hereunder and under the Note shall be
secured by the Mortgage, the Assignments and the Guaranty.

     Section 1.7 Changes in Circumstances.



  (a)   If, by reason of any change subsequent to the date of this Loan
Agreement in applicable law or regulation or regulatory requirement or directive
whether or not having the force of law or in the interpretation or application
thereof by the governmental or quasi-governmental or judicial authority or
central bank charged with the administration of interpretation of such law or
regulation (a “Change in Circumstance”), the Lender shall determine in good
faith that it has become unlawful or impossible for it to perform its
obligations hereunder, the Lender shall immediately notify the Borrower and,
after such notice, the liability of the Lender to advance or maintain the Loan
shall immediately cease or, if the Loan has been made, the Borrower shall prepay
to the Lender the Loan. In any such event, but without prejudice to the
aforesaid obligation of the Borrower to prepay, the Borrower and the Lender
shall negotiate in good faith for a period not to exceed ninety (90) days
commencing from the date notice is given by the Lender as provided above, with a
view to agreeing to terms for making or continuing to make available the Loan
from another jurisdiction.     (b)   If the effect of any Change in Circumstance
having effect after the date hereof, is to:  

  (i)   change the basis of taxation to the Lender of payment of principal or
interest or any other payment due pursuant to the terms of this Loan Agreement
or the Note (other than an increase in the rate of taxation on the Lender’s
overall net income); or     (ii)   impose of modify or deem applicable any
reserve requirements or require the making of any special deposits against or in
respect of any assets or liabilities of, deposits with or for the account of or
loans by the Lender;     (iii)   impose on the Lender any other condition
affecting the Loan or any part thereof, the result of which is either to
increase the cost to the Lender of making available or maintaining the Loan or
any part thereof or to reduce

-9-



--------------------------------------------------------------------------------



 





      the amount of any payment received by the Lender hereunder; then and in
any such case if such increase or reduction in the opinion of the Lender
materially affects the interests of the Lender;  

  (A)   the Lender shall notify the Borrower of any of the above circumstances
and the Lender shall use all reasonable efforts (without any financial
commitment on its part) to avoid the effects of any such change and in
particular, shall consider (without any commitment on its part) fulfilling its
obligations under this Loan Agreement through another office or transferring its
interest in this Loan Agreement and the Note at par to one or more of its
Affiliates not affected by the Change in Circumstances if such transfer can be
accomplished without material added cost to the Lender and in a manner
compatible with its operation procedures; or     (B)   If the efforts referred
to in (A) above fail to have the effect of eliminating the increased cost
incurred by the Lender or the reduction in the amount of any payment received,
the Borrower shall, within three (3) Business Days following demand (whether
made before or after any repayment of the amounts outstanding under this Loan
Agreement and the Note), pay to the Lender such amount as the Lender shall
certify to be necessary to compensate the Lender for such additional cost or
reduction; provided, however, that despite such payments, the Lender and the
Borrower shall continue to use their best efforts to reduce the effect of such
Change in Circumstance; and     (C)   At any time thereafter, so long as the
Change in Circumstance giving rise to the obligation to make the compensating
payment continues, the Borrower may, upon giving the Lender not less than ten
(10) Business Days’ written notice which shall be irrevocable, prepay to the
Lender the Loan without prepayment premium.  

  (c)   If any amounts outstanding under this Loan Agreement are to be prepaid
by the Borrower pursuant to any of the provisions of this Section 1.7, the
Borrower shall simultaneously with such prepayment pay to the Lender all accrued
interest and fees on the amounts to be prepaid. No prepayment premium, penalty
or Break Funding Fee shall be due in connection with any payment required by
this Section 1.7     (d)   The certificate of determination of the Lender, as to
any matters referred to in this Section 1.7 shall show in reasonable detail the
amount payable and the calculations used in good faith to determine such amount
and shall, save for any manifest error, be conclusive and binding on the
Borrower.

-10-



--------------------------------------------------------------------------------



 



ARTICLE 2.
Conditions Precedent

     Section 2.1 Conditions Precedent. The obligation of the Lender to make the
first Advance is subject to the following conditions having been satisfied in
the opinion of the Lender on or prior to the first Closing Date:



  (a)   Each of this Agreement and the other Loan Documents shall have been duly
authorized and executed with original counterparts thereof delivered to the
Lender.     (b)   The Borrower shall have delivered to the Lender evidence of
its and the Guarantors’ good standing, certificates of incumbency and duly
certified resolutions of the Boards of Directors of the Borrower and the
Guarantors and all such other corporate documentation authorizing them to enter
into the transactions contemplated by this Agreement and the other Loan
Documents to which each is a party.     (c)   The Lender shall have received the
legal opinion of (i) Jones, Walker, Waechter, Poitevent, Carrere & Denegre,
L.L.P., counsel to the Borrower and the Guarantors and (ii) Solomon Harris,
Cayman Islands counsel to the Borrower, both in form and substance satisfactory
to the Lender.     (d)   The representations and warranties contained in
Article III of this Agreement and in each other Loan Document shall be true on
the Closing Date with the same effect as though such representations and
warranties had been made on and as of such date, and no Event of Default
specified in Article IV hereof and no event which, with the lapse of time or the
notice and lapse of time specified in Article IV hereof, would become such an
Event of Default, shall have occurred and be continuing or shall have occurred
at the completion of the funding, and the Lender shall have received
satisfactory certificates signed by a Responsible Officer of the Borrower and
the Guarantors, as to all questions of fact involved in this condition.     (e)
  The Lender shall have received the audited consolidated financial statements
dated as of the period ending on December 31, 2002 for the Parent Company
prepared on a consolidated basis and in accordance with GAAP, certified by a
Responsible Officer of the Parent Company.     (f)   There shall have been no
material adverse change in the business, financial condition or operations of
the Borrower or the Parent Company since December 31, 2002, and there shall not
have occurred any outbreak or significant escalation of hostilities or other
calamity or crisis in the nation or nations where the Vessel is operating or is
intended to operate, which in the Lender’s opinion has had or will have a
material adverse effect on the transaction contemplated by this Agreement or on
the ability of the Borrower to do business in such nation or nations.     (g)  
The Lender shall have received a certificate of the Borrower signed by an
officer in charge of environmental affairs and safety of the Borrower as to
compliance by

-11-



--------------------------------------------------------------------------------



 





      the Borrower with all environmental, safety and public health laws and
regulations applicable to the Borrower, without limitation of the foregoing, all
other laws and regulations affecting or relating to the Vessel, the
non-compliance with which would have a material adverse effect on the business,
properties or condition (financial or otherwise) of the Borrower.     (h)   The
Vessel shall be duly registered in the name and ownership of the Borrower under
the laws and flag of the Republic of Vanuatu.     (i)   The Borrower shall have
provided evidence of insurance maintained by the Borrower on the Vessel, in form
and substance satisfactory to the Lender, from insurance underwriters providing
such coverage and conforming with the requirements of Article I, Section 15 of
the Mortgage.     (j)   The Mortgage shall have been duly executed and delivered
and shall constitute a perfected first preferred ship mortgage lien on the
Vessel under the laws of the Republic of Vanuatu.     (k)   Financing statements
or other documents necessary to perfect the Lender’s security interests under
any of the Loan Documents in each jurisdiction where filing of such documents is
required shall have been filed.     (l)   The Lender shall have received
termination statements, release of preferred fleet mortgages and other documents
necessary to ensure that the Lender has a first priority lien, mortgage and
security interest on the Vessel.     (m)   The Lender shall have received an
Appraisal respecting the Vessel.     (n)   The Vessel shall not have been the
subject of a Total Loss and shall not have sustained any material damage to its
condition since the date of the Appraisal delivered to the Lender pursuant to
Section 2.1(m) above, or materially decreased in value from the value attributed
to it in the Appraisal.     (o)   The Lender shall have received a Confirmation
of Class Certificate for the Vessel showing it in the highest class for such
vessels in its class society, with no recommendations affecting such class.    
(p)   The Lender shall have received the fees referred to in Section 5.8 below.
    (q)   The Lender shall have received the certification by a Responsible
Officer that no amount of the first Advance will be used to repay indebtedness
of the Borrower or any of its Affiliates except (i) accounts payable related to
the upgrades to the Vessel or the operation of the Vessel or the operation of
other vessels owned by the Borrower or its Affiliates and (ii) the loan secured
by the existing mortgage on the Vessel.     (r)   The Lender shall have received
the certification by a Responsible Officer attaching (i) a list of the
Borrower’s vendor accounts payable related to the

-12-



--------------------------------------------------------------------------------



 





      upgrades to the Vessel and (ii) evidence of the payment of certain of the
larger vendor accounts payable.     (s)   The Lender shall have received such
other documents and instruments it may reasonably request, in each case in form
and substance reasonably satisfactory to it.

     Section 2.2 Conditions to the Second Advance. The Lender’s obligation to
make the second Advance is subject to the following conditions having been
satisfied in the opinion of the Lender on or prior to the date of the Second
Advance:



  (a)   The Lender shall have received the certification by a Responsible
Officer that no Event of Default or any event which with the giving of notice or
the passage or time would become an Event of Default has occurred and is
continuing.     (b)   The Borrower has provided the Lender with evidence that it
has received either:  

  (i)   A loan for at least USD 4,500,000 from The CIT Group/Equipment
Financing, Inc.; or     (ii)   A payment of at least USD 40,000,000 from
Petroleos de Mexico.  

  (c)   The Lender shall have received the certification by a Responsible
Officer that no amount of the second Advance will be used to repay existing
indebtedness of the Borrower or any of its Affiliates except accounts payable
related to the upgrades to the Vessel or the operation of the Vessel or the
operation of other vessels owned by the Borrower or its Affiliates.

     Section 2.3 Waiver of Conditions Precedent. All of the conditions precedent
contained in Section 2.2 above are for the sole benefit of the Lender and the
Lender may waive any or all of them in its absolute discretion.

ARTICLE 3.
Representations, Warranties and Covenants

     Section 3.1 Representations of the Borrower. The Borrower represents and
warrants that:



  (a)   It is a corporation, duly organized and validly existing in good
standing under the laws of the Cayman Islands and has the requisite power and
authority (i) to carry on its business as presently conducted, (ii) to enter
into and perform its obligations under each Loan Document, (iii) to borrow
moneys, and (iv) to mortgage the Vessel and give the security provided in the
Loan Documents.     (b)   The execution, delivery and performance by the
Borrower of each Loan Document and any other instrument or agreement provided
for by this Agreement, have been duly authorized by all necessary corporate
action, do not require stockholder approval other than such as has been duly
obtained or given, do not or

-13-



--------------------------------------------------------------------------------



 





      will not contravene any of the terms of its articles of incorporation or
by-laws, or comparable documents, and will not violate any provision of law or
of any order of any court or governmental agency or constitute (with or without
notice or lapse of time or both) a default under, or result (except as
contemplated by this Agreement and the Loan Documents) in the creation of any
security interest, lien, charge or encumbrance upon any of its properties or
assets of the Borrower pursuant to, any agreement, indenture or other instrument
to which the Borrower is a party or by which the Borrower may be bound; each
Loan Document has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding agreement or instrument, enforceable in
accordance with the respective terms thereof. The enforceability of the Loan
Documents, however, is subject to all applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the rights of creditors and
to general equity principles.     (c)   There are no suits or proceedings
pending or to its knowledge threatened against or affecting the Borrower which
if adversely determined would have a material adverse effect upon its financial
condition, operations or business.     (d)   Other than such as have been
obtained, no license, consent or approval of any Governmental Agency or other
regulatory authority is required for the execution, delivery and performance of
any Loan Document or any instrument contemplated herein or therein. The Borrower
is the holder of all certificates and authorizations of governmental authorities
required by law to enable it to engage in the business transacted by it.     (e)
  No part of the proceeds of the Loan will be used for any purpose that violates
the provisions of any of Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors. The
Borrower is not engaged in the business of extending credit to others for the
purpose of purchasing or carrying margin stock within the meaning of Regulations
T, U and X of the Board of Governors of the Federal Reserve System. If requested
by the Lender, the Borrower will furnish to the Lender in connection with the
Loan hereunder a statement in conformity with the requirements of Federal
Reserve Form U-1 referred to in said Regulation U. The Borrower is not an
investment company or a company “controlled” by an “investment company” (as each
of such terms is defined or used in the Investment Company Act of 1940, as
amended). No proceeds of the Loan will be used to acquire any security in any
transaction which is subject to Sections 13 and 14 of the Securities Exchange
Act of 1934, as amended.     (f)   The Vessel is and will be on the Closing
Date: (i) owned by the Borrower free and clear of all liens, charges and rights
of others except the Mortgage and (ii) duly documented, in good condition,
working order and repair.     (g)   The Borrower has filed or caused to be filed
all tax returns required by any applicable jurisdiction which are required to be
filed and has paid or caused to be paid all taxes as shown on such returns or on
any assessment received by it to the

-14-



--------------------------------------------------------------------------------



 





      extent that such taxes have become due and except as to such taxes being
contested in good faith by appropriate proceedings for which adequate reserves
are being maintained. The Borrower has set up reserves to the extent believed by
it to be adequate for the payment of additional taxes for years which have not
been audited by the respective tax authorities.     (h)   The Borrower has no
subsidiaries.  

(i) (i)   The Borrower has duly complied in all material respects with, and the
Vessel and its other properties and operations are in compliance in all material
respects with, the provisions of all applicable environmental, health and safety
laws, codes and ordinances and all rules and regulations promulgated thereunder
of all Governmental Agencies unless such compliance would violate the Laws or
regulations of the jurisdiction in which the Vessels are operating.     (ii)  
As of the date of this Agreement, except as disclosed to the Lender in writing,
the Borrower has received no notice from any Governmental Agency, and has no
knowledge, of any fact(s) which constitute a violation of any applicable
environmental, health or safety laws, codes or ordinances, and any rules or
regulations promulgated thereunder of all Governmental Agencies, which relate to
the use or ownership of the Vessel or other properties owned or operated by the
Borrower that would have a material adverse effect on the business or operations
of the Borrower.     (iii)   The Borrower has been issued all required permits,
licenses, certificates and approvals of all Governmental Agencies relating to
(A) air emissions, (B) discharges to surface water or ground water, (C) noise
emissions, (D) solid or liquid waste disposal, (E) the use, generation, storage,
transportation, treatment, recycling or disposal of Hazardous Substances or
(F) other environmental, health or safety matters which are material and
necessary for the ownership or operation of the Vessel or other properties owned
or operated by the Borrower, the failure to have issued would have a material
adverse effect on the Borrower’s business or operations, and such permits,
licenses, certificates and approvals are in full force and effect on the date of
this Agreement.     (iv)   Except as disclosed to the Lender in writing, to the
best of the Borrower’s knowledge, except in accordance with a valid governmental
permit, license, certificate or approval, there has been no spill or
unauthorized discharge or release of any Hazardous Substance to the environment
at, from, or as a result of any operations on the Vessel or other properties and
operations owned or operated by the Borrower required to be reported to any
Governmental Agency, which would have a material adverse effect on the business
or operations of the Borrower.

-15-



--------------------------------------------------------------------------------



 





  (v)   Except as disclosed to the Lender in writing, there has been no
complaint, compliance order, compliance schedule, notice letter, notice of
citation or other similar notice from any applicable environmental agency which
concerns the operations of the Vessel or other properties owned or operated by
the Borrower, which, if adversely determined as to the Borrowers, would have a
material adverse effect on the business or operations of the Borrowers.  

  (j)   All representations and warranties made by the Borrower pursuant to any
Loan Document or made in any certificate or written statement delivered pursuant
thereto (i) do not contain any untrue statement of or omit to state a material
fact necessary to make the statements contained herein or therein not misleading
and (ii) shall survive the making of the Loan hereunder and the execution and
delivery to the Lender of the Note and any other Loan Document.     (k)   USA
Patriot Act.  

  (i)   All of the information which the Borrower and the Guarantors have
provided to the Lender in connection with the transaction contemplated by this
Agreement, including, without limitation, the information provided on the
Customer Profile Form, is true, correct and complete.     (ii)   The Borrower
and the Guarantors are entering into the Loan Documents and the transactions
contemplated thereby solely for their own account, risk and beneficial interest
and not for the account or beneficial interest of any third party.     (iii)  
Neither the Borrower nor either Guarantor (a) is an individual, entity or
organization identified on (A) any Office of Foreign Assets Control (“OFAC”)
“watch list”, including, without limitation, OFAC’s list of Specially Designated
Nationals and Blocked Persons, or (B) any Federal Bureau of Investigation “watch
list,” and does not have any affiliation of any kind with any such individual,
entity or organization; (b) is a foreign shell bank or offshore bank; and (c) is
a person or entity resident in or whose (A) funds are transferred from or
through or (B) has operations in, a jurisdiction identified as non-cooperative
by the Financial Action Task Force or sanctioned by OFAC.

     Section 3.2 Covenants of the Borrower. After the date of execution of this
Agreement and until payment in full of the Note and performance by the Borrower
of the Borrower’s obligations under the Loan Documents, the Borrower agrees that
it will:



  (a)   promptly inform the Lender of any event which constitutes or will
constitute, by giving of notice or lapse of time, or both, an Event of Default
or adversely affect its ability to fully perform its obligations under the Loan
Documents;

-16-



--------------------------------------------------------------------------------



 





  (b)   pay and discharge, or cause to be paid and discharged, any taxes,
assessments and governmental charges or levies that may be imposed upon the
Borrower or upon its income or profits or upon any of its properties prior to
the date on which penalties attach thereto and all lawful claims which, if
unpaid, might become a lien or charge upon its properties; provided, however,
that this provision shall not be deemed to require payment of any taxes,
assessments, governmental charge, levies or claims while the Borrower contests
the validity thereof by appropriate proceedings in good faith and so long as it
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP;     (c)   preserve and maintain, or cause to be preserved
or maintained, (i) its existence in good standing in the jurisdiction where it
is incorporated and in all jurisdictions where it is currently conducting
business, and (ii) all its rights, privileges and franchises thereunder;     (d)
  file or cause to be filed in such offices as shall be required or appropriate
under any applicable Uniform Commercial Code of any State or any other statute
of any other jurisdiction, and in such manner and form as the Lender may require
or as may be reasonably necessary or appropriate under applicable law, any
financing statement or statements or other instruments that may be reasonably
necessary or desirable or that the Lender may request in order to create,
perfect, preserve, continue, validate or satisfy the Lender’s liens on and
security interests and rights in collateral arising out of or related to this
Agreement and any other Loan Document;     (e)   promptly obtain and upon the
reasonable request, deliver to the Lender all authorizations, approvals,
consents and licenses and renewals thereof required under any applicable law or
regulation with respect to this Agreement and the Vessel and it shall comply
with the terms of the same;     (f)   promptly notify the Lender of any suit or
proceedings brought against the Borrower or, to the knowledge of the Borrower,
threatened against or affecting the Borrower which, if adversely determined,
would have a material adverse effect upon the financial condition, operations or
business of the Borrower;     (g)   upon the request of the Lender, give the
Lender or any representative of the Lender access during normal business hours
to, and permit the Lender or such representative to inspect all properties
belonging to the Borrower and permit such representative to examine, copy and
make extracts from such books, records and documents in the possession of the
Borrower, relating to the affairs of the Borrower, as such representative may
reasonably request;     (h)   comply with and use its best efforts to cause its
agents, contractors and sub-contractors (while such persons are acting within
the scope of their contractual relationship with the Borrower) to so comply with
all material, applicable environmental, health and safety laws, codes and
ordinances, and all rules and regulations promulgated thereunder of all
Governmental Agencies; and with the

-17-



--------------------------------------------------------------------------------



 





      terms and conditions of all applicable permits, licenses, certificates and
approvals of all Governmental Agencies now or hereafter granted or obtained with
respect to the Vessel or other properties owned or operated by the Borrower
unless such compliance would violate the laws or regulations of the
jurisdictions in which the Vessel is operating.  

  (i)   It will use its best efforts and safety practices to prevent the
unauthorized release, discharge, disposal, escape or spill of Hazardous
Substances on or about the Vessel or other properties owned or operated by the
Borrower.     (ii)   It shall notify the Lender, in writing, within five
(5) Business Days of any of the following events occurring after the date of
this Agreement:  

  (A)   Any written notification made by the Borrower to any federal, state or
local environmental agency required under any federal, state or local
environmental statute, regulation or ordinance relating to a spill or
unauthorized discharge or release of any Hazardous Substance to the environment
at, from, or as a result of any operations on, the Vessel or other properties
and operations owned or operated by the Borrower, which, if adversely determined
as to the Borrower, would have a material adverse effect on the business or
operations of the Borrower.     (B)   Receipt of service by the Borrower of any
complaint, compliance order, compliance schedule, notice letter, notice of
violation, citation or other similar notice or any judicial demand by any court,
federal, state or local environmental agency, alleging (i) any spill,
unauthorized discharge or release of any Hazardous Substance to the environment
from, or as a result of the operations on, the Vessel or other properties owned
or operated by the Borrower or (ii) violations of applicable laws, regulations
or permits regarding the generation, storage, handling, treatment,
transportation, recycling, release or disposal of Hazardous Substances on or as
a result of operations on the Vessel or other properties and operations owned or
operated by the Borrower, which, if adversely determined as to the Borrower,
would have a material adverse effect on the business or operations of the
Borrowers.     (C)   It is understood by the parties hereto that the
aforementioned notices are solely for the Lender’s information, may not
otherwise be required by any federal, state or local environmental laws,
regulations or ordinances, and are to be considered confidential information by
the Lender.     (D)   The term “environmental agency” as used herein shall
include, but not be limited to, the United States Environmental Protection

-18-



--------------------------------------------------------------------------------



 





      Agency, the United States Coast Guard, the United States Department of
Transportation (in its administration of the Hazardous Materials Transportation
Act, 49 § 1801, et seq.) and other analogous or similar Governmental Agencies
regulating or administering statutes, regulations or ordinances relating to or
imposing liability or standards of conduct concerning the generation, storage,
use, production, transportation, handling, treatment, recycling, release or
disposal of any Hazardous Substance.  

  (iii)   The Borrower hereby agrees to indemnify and hold the Lender, its
successors, assigns, directors, officers, shareholders, employees and agents
harmless from and against any and all claims, losses, liabilities, damages,
expenses (including attorneys, fees and expenses and consultant fees) and
injuries of any kind whatsoever asserted against the Lender with respect to or
as a direct result of the presence, escape, seepage, spillage, release, leaking,
discharge or migration from the Vessel or other properties owned or operated by
the Borrower of any Hazardous Substance, including without limitation, any
claims asserted or arising under any applicable environmental, health and safety
laws, codes and ordinances, and all rules and regulations promulgated thereunder
of all Governmental Agencies, regardless of whether or not caused by or within
the control of the Borrower subject to the following:  

  (A)   It is the parties understanding that the Lender does not now, has never
and does not intend in the future to exercise any operational control or
maintenance over the Vessel or any other properties and operations owned or
operated by the Borrower, nor has it in the past, presently, or intends in the
future to, maintain an ownership interest in the Vessel or any other properties
owned or operated by the Borrower except as may arise upon enforcement of the
Lender’s rights under the Mortgage or the Assignments.     (B)   The indemnity
and hold harmless contained in this Section 3.2(h) shall not extend to the
Lender in its capacity as an equity investor in the Borrower or as an owner of
any property or interest as to which the Borrower is also an owner but only to
its capacity as a lender, a holder of security interests, or a beneficiary of
security interests.  

  (i)   not permit the Vessel to be bareboat chartered or time chartered for a
period longer than six (6) months (including any committed extensions or
renewals) to an entity not an affiliate of the Borrower, except upon prior
written notice to the Lender and the collateral assignment of such charter in
favor of the Lender;

-19-



--------------------------------------------------------------------------------



 





  (j)   create, incur, assume or suffer to exist any lien (including any
encumbrance or security interest) of any kind upon the Vessel, except for the
liens and other encumbrances set forth below (the “Permitted Liens”);  

  (i)   liens for Taxes not at the time delinquent or thereafter payable without
penalty or being contested in good faith, provided provision is made to the
extent required by GAAP for the eventual payment thereof in the event it is
found that such are payable by the Borrower;     (ii)   liens of carriers,
warehousemen, mechanics, materialmen and landlords incurred in the ordinary
course of business for sums not overdue or being contested in good faith,
provided provision is made to the extent required by GAAP for the eventual
payment thereof in the event it is found that such sums are payable by the
Borrower;     (iii)   maritime liens:  

  (A)   arising in the ordinary course of business by operation of law that are
being contested in good faith by appropriate proceedings and for which reserves
have been made to the reasonable satisfaction of the Lender; or     (B)  
arising in connection with salvage and general average; or     (C)   arising in
connection with crew wages claimed but not paid;  

  (iv)   liens incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders and statutory
obligations entered into in the ordinary course of business or to secure
obligations on surety or appeal bonds in the ordinary course of business or
easements, rights of way and similar encumbrances incurred in the ordinary
course of business and not interfering with the ordinary conduct of the business
of the Borrower;     (v)   judgment liens in existence less than thirty (30)
days after the entry thereof or with respect to which execution has been stayed
or the payment of which is covered in full by insurance and;     (vi)   liens
required by the terms of this Loan Agreement;  

  (k)   not, without the prior written consent of the Lender: (i) conduct or
manage any business or activity other than as presently conducted or managed or
as is contemplated by the Loan Documents; or (ii) liquidate or dissolve or
consolidate or amalgamate with, or merge into, any other entity;     (l)   not,
without the prior written consent of the Lender make any loans or advances to
any other person, other than advances made to employees in the ordinary

-20-



--------------------------------------------------------------------------------



 





      course of business (which advances to employees shall not exceed USD
100,000 in the aggregate);     (m)   not without the prior written consent of
the Lender repay any stockholders’ loans; except that the Borrower may repay;  

  (i)   up to USD 5,000,000 in stockholders’ loans upon certification by a
Responsible Officer to the Lender that the Borrower has received at least a USD
40,000,000 payment from Petroleos de Mexico; and     (ii)   up to an additional
USD 10,000,000 in stockholders’ loans upon certification by a Responsible
Officer to the Lender that either (x) the Parent Company’s Fixed Charge Coverage
Ratio is greater than 1.1 to 1.0 based on the aggregate result of any four
consecutive quarters; or (y) the Parent Company has received new equity
investments in cash, in which case stockholders’ loans may be repaid on a dollar
for dollar basis with the new equity investments up to the USD 10,000,000 limit
referred to above.  

  (n)   at all times conduct its business in a manner so as to qualify and
maintain its qualification to register the Vessel under the laws and flag of the
Republic of Vanuatu.     (o)   immediately upon receipt from the Commissioner of
Maritime Affairs of the Republic of Vanuatu or other Governmental Agency having
jurisdiction over the Vessel of notice in respect of the invalidity or possible
invalidity of the registration of the Vessel or the disqualification or possible
disqualification to maintain the registration of the Vessel, (i) give written
notice to the Lender of the receipt of such notice and (ii) take all action as
may be required by the Lender to effect the proper registration of the Vessel;  
  (p)   forthwith upon demand by the Lender and at the Borrower’s sole cost and
expense, execute and provide all such assurances and do all acts and things as
the Lender or any receiver in its absolute discretion may require for:
(i) perfecting or protecting the security created (or intended to be created) by
any of the Loan Documents, including, without limitation, granting in favor of
the Lender a security interest covering the security created (or intended to be
created) by any of the Loan Documents with respect to any obligations of the
Borrower hereafter owing to the Lender; or (ii) preserving or protecting any of
the rights of the Lender under any of the Loan Documents; or (iii) facilitating
the appropriation or realization of any of the collateral assigned or granted to
the Lender under any of the Loan Documents and enforcing the security
constituted by any of the Loan Documents on or at any time after the same shall
have become enforceable; or (iv) the exercise of any power, authority or
discretion vested in the Lender under any of the Loan Documents;

-21-



--------------------------------------------------------------------------------



 





  (q)   deliver to the Lender such financial or other information relating to
the Borrower, any of the transactions contemplated by any of the Loan Documents,
as may be requested by the Lender;     (r)   upon the request of the Lender,
give the Lender or any representative of the Lender at any reasonable time,
access to the Vessel and permit the Lender or such representative to inspect the
Vessel and any part thereof, as the Lender or such representative may reasonably
request, all at the sole cost and expense of the Borrower;     (s)   obtain an
agreement in form and substance reasonably satisfactory to the Lender from any
person retained by or for, the benefit of the Borrower relating to the
management of the Vessel that any indebtedness incurred by such manager for the
benefit of the Vessel and any fees and expenses paid to such manager shall be
subject and subordinate to the lien of the Mortgage;     (t)   deliver to the
Lender at least two copies and as many additional copies as the Lender may
reasonably require from time to time of, (i) the Parent Company’s audited annual
consolidated financial statements, in a form consistent with GAAP, as soon an is
practicable after the same have been issued but in any case within one hundred
twenty (120) days of the end of its fiscal year certified by a firm of
nationally recognized certified public accountants or other auditors as may be
acceptable to the Lender that the consolidated financial statements present
fairly, in all material respects, the financial position of the Parent Company
and the Borrower as of the date thereof, (ii) the Parent Company’s quarterly
consolidated financial statements in a form consistent with GAAP, as soon as is
practicable after the end of each financial quarter but in any case within
ninety (45) days of the end of its financial quarter certified by its chief
financial officer that the consolidated financial statements present fairly, in
all material respects, the financial position of the Parent Company and the
Borrower as of the date thereof, (iii) such financial or other information
relating to it or to any of the transactions contemplated by any of the Loan
Documents, as may reasonably be requested by the Lender or generally made
available to its other creditors, its shareholders and to any governmental
authorities;     (u)   deliver to the Lender, contemporaneously with the
delivery to the Lender of the annual and quarterly financial statements
specified in clause (t) above, a certificate (in form and substance satisfactory
to the Lender), signed by the chief financial officer of the Parent Company,
(i) stating that such officer has reviewed the relevant terms of this Agreement,
the other Loan Documents and all other agreements of the Borrower which evidence
indebtedness for borrowed money, lease or other financial obligations on the
part of the entity in excess of USD 500,000 (the “Financial Obligation
Agreements”) and has made or caused to be made under his supervision, a review
of the transactions and condition of the Borrower during the relevant fiscal
quarter or year, as the case may be, and that such review has not disclosed the
existence during such period, nor does such chief financial officer have
knowledge of the existence as at the date of such

-22-



--------------------------------------------------------------------------------



 





      certificate, of any condition or event which constitutes an event of
default under any of the Loan Documents or Financial Obligation Agreements, or
which, after notice or lapse of time or both would constitute an event of
default under any of the Loan Documents or Financial Obligation Agreements, or
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Borrower has taken or proposes
to take with respect thereto, (ii) for purposes of the annual certificate only,
attaching and certifying as true and correct copies, the insurance certificates
required to be provided to the Lender pursuant to Article I, Section 15 of the
Mortgage;     (v)   provide to the Lender any information deemed necessary by
the anti-money laundering compliance officer of the Lender in its sole
discretion to comply with the USA PATRIOT Act, the Lender’s anti-money
laundering program and related responsibilities from time to time; provided that
the Lender agrees to keep any such information confidential and agrees not to
disclose such information to third parties without the Borrower’s written
consent, except as may be required by law;     (w)   not, without the prior
written consent of the Lender, (i) enter into any transactions of merger or
consolidation unless the Borrower is the surviving corporation; (ii) liquidate
or dissolve; (iii) sell, lend, lease, transfer or otherwise dispose of all or
any substantial part of its assets; (iv) change the form of organization of its
business; or (v) without thirty (30) days, prior written notice to Lender,
change its name or its chief place of business;     (x)   deliver to the Lender
contemporaneously with the delivery to the Lender of the annual and quarterly
financial statements specified in clause (t) above, certification by a
Responsible Officer that (i) the proceeds of the Loan have been used to pay
accounts payable related to the upgrades to the Vessel or the operation of the
Vessel or the operation of other vessels by the Borrower or its Affiliates and
the loan secured by the existing mortgage on the Vessel or (ii) the accounts
payable related to the upgrades to the Vessel have been paid from sources other
than the proceeds of the Loan; which certifications shall attach as exhibits
copies of the invoices and payments in connection with such upgrades and
operation; and     (y)   not, without prior written notice to the Lender, remove
the AmClyde Model 52, Serial No. CW-4025 crane from the Vessel. In the case such
crane is to be removed from the Vessel, the written notice shall specify the
proposed new location of such crane and the Borrower shall enter into a security
agreement concerning such crane in form and substance satisfactory to the
Lender.

-23-



--------------------------------------------------------------------------------



 



ARTICLE 4.
Events of Default

     Section 4.1 Defaults. If any of the following events shall occur and be
continuing, (each an “Event of Default”):



  (a)   the Borrower shall fail to pay any principal of or interest on the Note
when due and payable, which failure shall continue for five (5) days after the
date when due;     (b)   any representation or warranty made by the Borrower
herein or made in any certificate or financial statement furnished to the Lender
hereunder or under any of the Loan Documents shall prove to have been false or
misleading in any respect when made or omit to state a material fact necessary
to make any representation, warranty, certification or statement not misleading
in light of the circumstances under which it was furnished;     (c)   default in
the performance of any agreement, covenant, term or condition contained herein
or in any Loan Document to be performed by the Borrower which shall continue for
ten (10) days after the giving of notice thereof to the Borrower by the Lender;
    (d)   a Default under the Mortgage or under any of the other Loan Documents;
    (e)   an event of default under any loan agreement, credit agreement,
security agreement, guaranty agreement, lease agreement or other agreement now
existing or hereafter entered into by the Borrower shall have occurred and shall
not have been remedied during such time as USD 1,000,000 or more is outstanding
under such agreement;     (f)   any license, consent or approval of any
governmental body or other regulatory authority required for the making and
performance of this Agreement or any instrument contemplated hereby or thereby
shall have been revoked, withdrawn, materially modified or withheld or shall
otherwise fail to remain in full force and effect;     (g)   Any of the
following events shall occur:  

  (i)   the Borrower commences a voluntary case under Title 11 of the United
States Code as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or     (ii)   an involuntary case is commenced against the
Borrower under the Bankruptcy Code and relief is ordered against the Borrower or
the petition is controverted but is not dismissed or stayed within sixty
(60) days after the commencement of the case; or     (iii)   a custodian (as
defined in the Bankruptcy Code) or a similar official is appointed for, or takes
charge of, all or substantially all of the property of the Borrower and such
appointment is not terminated within sixty (60) days; or     (iv)   the Borrower
commences any other proceeding under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution,

-24-



--------------------------------------------------------------------------------



 





      insolvency, liquidation or similar law of any jurisdiction relating to the
Borrower (whether now or hereafter in effect), or there is commenced against the
Borrower any such proceeding which remains undismissed or unstayed for a period
of sixty (60) days or the Borrower is adjudicated insolvent or bankrupt; or the
Borrower fails to controvert in a timely manner any such case under the
Bankruptcy Code or any such proceeding, or any order of relief or other order
approving any such case or proceeding is entered; or     (v)   the Borrower by
any act or failure to act indicates its consent to, approval of or acquiescence
in any such case or proceeding or in the appointment of any custodian of or for
it or any substantial part of its property or suffers any such appointment to
continue undischarged or unstayed for a period of ninety (90) days; or     (vi)
  the Borrower makes a general assignment for the benefit of creditors; or    
(vii)   any corporate action is taken by the Borrower for the purpose of
effecting any of the foregoing.  

  (h)   an order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower by any court of competent jurisdiction,
approving a petition seeking reorganization of the Borrower or seizure or
attachment of all or a substantial part of the Borrower’s assets, and such
order, judgment or decree shall continue unstayed and in effect for any period
of sixty (60) consecutive days; or     (i)   judgments or orders for the payment
of monies in excess of USD 100,000 in aggregate shall be rendered against the
Borrower and such judgments or orders shall continue unsatisfied, or unstayed
for a period of thirty (30) days



    then the Lender may by written notice to the Borrower (i) immediately
terminate the commitment of the Lender hereunder or (ii) declare all Payments
under, and all interest accrued to the date of such declaration on, the Note
together with all other amounts due hereunder or under any of the Loan
Documents, to be forthwith due and payable, whereupon the same shall become
forthwith due and payable (provided, however, no notice or declaration shall be
required and such amounts shall be immediately due and payable upon the
occurrence of an event described in Section 4.1(h) or (i) hereof) and
(iii) exercise any remedies to which it may be entitled by any Loan Document or
by applicable law.

     Section 4.2 Right to Perform. If the Borrower shall fail to pay the Note or
otherwise fail to perform, observe or comply with any of the terms or conditions
of this Agreement or any of the other Loan Documents, the Lender, whether or not
an Event of Default exists, without notice to or demand upon the Borrower, may
(but shall be under no obligation to) at any time thereafter make such payment
or perform such act for the account and at the expense of the Borrower, and may
enter upon the premises of the Borrower for that purpose and take all such

-25-



--------------------------------------------------------------------------------



 



action thereon as the Lender may consider necessary or appropriate for such
purpose. Such payment or performance shall not be deemed or construed a waiver
or cure of any default to relieve the Borrower from the payment and performance
of its obligations hereunder and under the other Loan Documents. All sums so
paid or advanced by the Lender and all costs and expenses (including, without
limitation, attorneys’ fees and expenses) incurred in connection therewith,
together with interest thereon at the default rate specified in the Notes form
the date incurred until paid in full, (the “Performance Payments”) shall be paid
by the Borrower to the Lender on demand and shall be secured by the Mortgages
and the Assignments.

     Section 4.3 Remedies Cumulative. Each right, power and remedy of the Lender
as provided for in this Agreement or in any of the other Loan Documents or now
or hereafter existing at law, in equity or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or in any of the other Loan Documents or now or
hereafter existing at law, in equity or otherwise, and the exercise or beginning
of the exercise by the Lender of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by the Lender of
any or all such other rights, powers or remedies.

ARTICLE 5.

Miscellaneous

     Section 5.1 Notices. All notices, requests and demands shall be in writing
(including telecopier transmission) given to or made upon the respective parties
hereto as follows:

      In the case of the Borrower at   Horizon Vessels International, Ltd.    
2500 CityWest Blvd.     Suite 2200     Houston, Texas 77042     Attention: Chief
Financial Officer     Telecopier: (713) 361-2677       In the case of the Lender
at   Boeing Capital Corporation     3780 Kilroy Airport Way, Suite 750     Long
Beach, California 90806     Attention: Documentation Department     Telecopier:
(562) 997-3328           (b) Legal Department     Telecopier: (562) 997-3335

or in such other manner an any party hereto shall designate by written notice to
the other parties hereto. All such notices shall be effective upon delivery or
three (3) days after being deposited in the United States mail with postage
prepaid certified, return receipt requested in a correctly addressed wrapper, or
upon receipt if delivered to Federal Express or similar courier company or
transmitted by telefax during normal business hours, except that all notices,
requests and demands to the Lender shall not be effective until received by the
Lender. All notices, demands, requests, communications and other documents
delivered hereunder or under the Loan

-26-



--------------------------------------------------------------------------------



 



Documents, unless submitted in the English language, shall be accompanied by
certified English translation thereof.

     Section 5.2 No Waiver. No failure on the part of the Lender to exercise,
and no delay in exercising, any right hereunder shall operate an a waiver
thereof, nor shall any single or partial exercise by the Lender of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.

     Section 5.3 Applicable Law and Jurisdiction.



  (a)   THIS AGREEMENT AND THE LOAN DOCUMENTS PROVIDED FOR HEREIN (INCLUDING,
BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF AND THEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, OTHER THAN CONFLICT OF LAWS RULES THEREOF. ANY LEGAL ACTION OR PROCEEDING
AGAINST THE BORROWER WITH RESPECT TO THIS AGREEMENT OR ANY LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK, THE U.S. FEDERAL COURTS IN SUCH
STATE, SITTING IN THE COUNTY OF NEW YORK, OR IN THE COURTS OF ANY OTHER
JURISDICTION WHERE SUCH ACTION OR PROCEEDING MAY BE PROPERLY BROUGHT, AND THE
BORROWER HEREBY IRREVOCABLY ACCEPTS THE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING. The Borrower further irrevocably consents
to the service of process out of said courts by the mailing thereof by the
Lender by U.S. registered or certified mail postage prepaid to the party to be
served at its address designated in Section 5.1. The Borrower agrees that a
final judgment in any action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law. Nothing in this Section 5.3 shall affect the right of
the Lender to serve legal process in any other manner permitted by law or affect
the right of the Lender to bring any action or proceeding against the Borrower
or Borrower’s properties in the courts of any other jurisdiction. To the extent
that the Borrower have or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) with respect to the Borrower’s property, the Borrower hereby
irrevocably waives such immunity in respect of their obligations under this
agreement and the other Loan Documents. The Borrower hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this agreement or any
loan document brought in the Supreme Court of the State of New York, County of
New York or the U.S. District Court for the Southern District of New York, and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

-27-



--------------------------------------------------------------------------------



 





  (b)   THE LENDER AND THE BORROWER IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

     Section 5.4 Severability. In the event that any provision of this Agreement
is held to be void or unenforceable in any jurisdiction, all other provisions
shall remain unaffected and be enforceable in accordance with their terms in
such jurisdiction, and all provisions of this Agreement shall remain unaffected
and shall be enforceable in accordance with their terms in all other
jurisdictions.

     Section 5.5 Amendment. Neither this Agreement nor any provision hereof,
including without limitation this Section 5.5, may be amended, modified, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which enforcement of the amendment, modification, waiver,
discharge or termination is sought. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lender.

     Section 5.6 Assignment and Participation. The Lender shall have the right
to assign or grant participations in all or any portion of the Loan outstanding
under this Agreement or the Note to any affiliate of the Lender or to any
foreign, federal or state banking institution, savings and loan institution or
finance company after giving prior written notice to the Borrower of such
assignment or participation. The Borrower shall fully cooperate with the Lender
in connection with any such assignment and shall execute and deliver such
consents and acceptances to any such assignment necessary or desirable, in
Lender’s sole discretion, to effect any such assignment.

     Section 5.7 Costs, Expenses and Taxes. The Borrower agrees to pay on
demand, whether or not the Loan is made, all reasonable fees, costs and expenses
in connection (a) with the preparation, execution, delivery, administration,
amendment and enforcement of this Agreement, the Note, any other Loan Document
and any other documents to be delivered hereunder and thereunder (including,
without limitation, the appraisal and inspection and survey reports required
hereunder) and any amendment, modification or supplement hereto or thereto,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Lender, and any special counsel associated with them, and with
respect thereto and the filing of any document or instrument in connection with
any of the foregoing, (b) with fees and expenses of counsel for advising the
Lender as to its rights and responsibilities under this Agreement and the
transactions contemplated thereby after an Event of Default or an event which,
with the giving of notice or lapse of time, or both, shall become an Event of
Default shall have occurred, and (c) with any filing or recording of any
document or instrument. In addition, the Borrower shall pay any and all stamp
and other taxes (including, without limitation penalties and interest assessed
thereon) other than Excluded Taxes payable or determined to be payable in
connection with the execution, delivery or performance of this Agreement and the
Loan Documents and any other documents to be delivered hereunder and thereunder
and agrees to save the Lender

-28-



--------------------------------------------------------------------------------



 



harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.

     Section 5.8 Fees. The Borrower has paid to the Lender an application fee of
USD 150,000,00. If the Loan is not made because of the failure or refusal of the
Borrower to satisfy the conditions precedent contained in Section 2.1 or 2.2
above, the Lender shall retain all of the application fee. If the Loan is not
made because of substantive disagreements between the Lender and the Borrower
concerning the Loan Documents, the application fee shall be refunded to the
Borrower less the actual expenses of the Lender (including the reasonable fees
and expenses of the Lender’s outside counsel) in reviewing, approving and
documenting the transaction contemplated by this Agreement. After the Loan has
been made, the application fee shall be credited by the Lender to amounts due
under the Loan Documents, including the expenses referred to in Section 5.7
above.

     Section 5.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

     Section 5.10 Section Headings. The headings of the various Sections and
subsections of this Agreement are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.

     Section 5.11 Merger. THIS AGREEMENT AND THE LOAN DOCUMENTS EMBODY THE
ENTIRE AGREEMENT BETWEEN THE BORROWER ON THE ONE HAND AND THE LENDER ON THE
OTHER HAND AND SUPERSEDE ALL PRIOR AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF.

     Section 5.12 Survival of Terms. All covenants, agreements, representations
and warranties made by the Borrower herein and in the other Loan Documents and
in any certificates, instruments or documents delivered pursuant hereto shall
survive the making of the Loan and the execution and delivery of the Note, and
shall continue in full force and effect until, except as otherwise provided
herein, the Note is paid in full.

-29-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                      HORIZON VESSELS INTERNATIONAL, LTD.                      
By:                  

--------------------------------------------------------------------------------

            Name:                  

--------------------------------------------------------------------------------

            Title:                  

--------------------------------------------------------------------------------

                      BOEING CAPITAL CORPORATION                       By:      
           

--------------------------------------------------------------------------------

            Name:                  

--------------------------------------------------------------------------------

            Title:                  

--------------------------------------------------------------------------------

-30-



--------------------------------------------------------------------------------



 



EXHIBIT B TO LOAN AGREEMENT

NOTICE OF DRAWING

      , 2003

BY TELECOPIER
Boeing Capital Corporation
3780 Kilroy Airport Way, Suite 750
Long Beach, CA 90806
Attention: Documentation Department

Ladies and Gentlemen:

     The undersigned, Horizon Vessels International Ltd., refers to the Loan
Agreement, dated as of June 30, 2003 (the “Loan Agreement”) among the
undersigned as Borrower and the Lender, and hereby gives you notice,
irrevocably, that the undersigned hereby requests an Advance under the Loan
Agreement, and in that connection sets forth below the information relating to
the Advance:



  (i)   The Drawdown Date of the Advance is      , 2003.     (ii)   The amount
of the Advance is USD     .     (iii)   The bank account to which the Advance is
to be remitted is as follows:

  Receiving Bank: ABA Number: Account Name: Account Number:

     The undersigned hereby certifies that the following are true on the date
hereof, and will be true on the date of the Advance:



  (i)   the representations and warranties contained in the Loan Agreement will
be correct, before and after giving effect to the Advance and to the application
of the proceeds therefrom, as though made on and as of such date; and

 



--------------------------------------------------------------------------------



 





  (ii)   no Event of Default will have occurred and be continuing, or will
result from the Advance or from the application of the proceeds therefrom;

     The undersigned agrees that the Lender may fund fees and expenses incurred
by the Lender and payable under the Loan Agreement from the Advance, which shall
not affect the principal amount of the Advance repayable under the Loan
Agreement. If the Advance fails to take place or is delayed for any reason, the
undersigned hereby agrees to indemnify the Lender against any loss incurred as a
result of the giving of this Notice of Drawing.

     All capitalized terms used in this Notice of Drawing and not defined herein
are used with the meanings given to them in the Loan Agreement.

                      Very truly yours,                       HORIZON VESSELS
INTERNATIONAL, LTD.                       By:                  

--------------------------------------------------------------------------------

            Name:                  

--------------------------------------------------------------------------------

            Title:                  

--------------------------------------------------------------------------------

-2-